Name: 92/451/EEC: Commission Decision of 30 July 1992 concerning certain health protection measures against African swine fever in Sardinia, Italy
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  means of agricultural production;  Europe;  health;  international trade;  agricultural activity
 Date Published: 1992-08-28

 Avis juridique important|31992D045192/451/EEC: Commission Decision of 30 July 1992 concerning certain health protection measures against African swine fever in Sardinia, Italy Official Journal L 248 , 28/08/1992 P. 0078 - 0078COMMISSION DECISION of 30 July 1992 concerning certain health protection measures against African swine fever in Sardinia, Italy (92/451/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks in intra-Community trade with a view to the completion of the internal market (1), as last amended by Directive 91/628/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 91/496/EEC (4), and in particular Article 9 thereof, Whereas, as a result of the African swine fever situation, in Italy, the Commission adopted Decision 83/138/EEC of 25 March 1983 concerning certain measures to prevent the spread of African swine fever (5), as last amended by Decision 84/343/EEC (6); Whereas as outbreak of African swine fever since 1983 has been recorded on the continent of Italy; Whereas fresh pigmeat and pigmeat products coming from the continent of Italy are considered to create no danger for spreading African swine fever; Whereas African swine fever must be considered as an endemic disease in the region of Sardinia, Italy; Whereas the disease situation is liable to endanger the herds in other regions of Italy and of other Member States, in view of trade in live pigs, fresh pigmeat and certain meat-based products; Whereas, in the interest of clarity, Decision 83/138/EEC should be repealed and a consolidated text adopted; Whereas the Italian authorities have taken legal measures to prohibit the movement of live pigs, fresh pigmeat and certain meat based pork products from the territory of the region of Sardinia and the adoption of these legal measures guarantees the efficacity of the implementation of this decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Italy prohibits the movement from the territory of the region of Sardinia of the following: - live pigs, - fresh pigmeat, - meat based pork products other than those which have been submitted to the treatment mentioned in Article 4 (1) (a) (i) of Council Directive 80/215/EEC (7). Article 2 Decision 83/138/EEC is hereby repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 340, 11. 12. 1991, p. 17. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 268, 24. 9. 1991, p. 56. (5) OJ No L 93, 13. 4. 1983, p. 17. (6) OJ No L 180, 7. 7. 1984, p. 38. (7) OJ No L 47, 21. 2. 1980, p. 4.